Name: Commission Regulation (EC) No 1261/96 of 1 July 1996 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: economic policy;  trade;  cooperation policy;  beverages and sugar;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31996R1261Commission Regulation (EC) No 1261/96 of 1 July 1996 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 Official Journal L 163 , 02/07/1996 P. 0015 - 0017COMMISSION REGULATION (EC) No 1261/96 of 1 July 1996 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 2 and Articles 3 (4) and 4 (4) thereof,Whereas, for the purposes of applying Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of table wine and similar wine from third countries qualifying under the specific arrangements introduced by that Regulation for supplies to the Canary Islands should be determined; whereas, for the sake of convenience in the application of the arrangements, the quantities covering the period 1 July 1996 to 30 June 1997 should be established;Whereas, in order to ensure the continuity of the specific supply arrangements introduced by the abovementioned Regulation, the quantities in the supply balance for wine and the aid applying should be fixed for 12 months;Whereas the Commission has adopted Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EC) No 2883/94 (4), whereas it should be pointed out that those provisions apply to wine products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 1. For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of wine products in the forecast supply balance qualifying for exemption from customs duty on import from third countries or for Community aid shall be as set out in Annex I.2. The quantities fixed for products covered by CN codes ex 2204 21 and ex 2204 29 may be exceeded by 20 % provided that the overall quantity fixed in the Annex is not exceeded.Article 2 1. The aid provided for in Article 3 (2) of Regulation (EEC) No 1601/92 for products covered by the forecast supply balance and coming from the Community market shall be as set out in Annex II.2. Products qualifying for the aid shall be as described in Commission Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds (5), and in particular in Sector 15 of the Annex thereto.Article 3 The provisions of Regulation (EC) No 2790/94 shall apply.Article 4 Operators may withdraw their licence applications within three working days of the date of notification of the single percentage reduction pursuant to Article 8 (2) of Regulation (EC) No 2790/94. Securities covering licences shall be released in such cases.Article 5 The aid referred to in Article 2 shall be paid in respect of the quantities actually supplied.Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 296, 17. 11. 1994, p. 23.(4) OJ No L 304, 29. 11. 1994, p. 18.(5) OJ No L 366, 24. 12. 1987, p. 1.ANNEX I WINE PRODUCTS Forecast supply balance for the Canary Islands (1 July 1996 to 30 June 1997)>TABLE>ANNEX II Aid granted in respect of the products listed in Annex I >TABLE>